DETAILED ACTION
Status of the Application
	In response after-final filed on February 9, 2021, including a request for consideration under the After Final Consideration Pilot Program 2.0, the Applicant amended independent claim(s) 1, 7, and 13; and cancelled claim(s) 19 and 20. Applicant’s request for consideration is proper, and the claims have been entered. Claims 1-18 are therefore pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claims 1, 7, and 13 under 35 U.S.C. 103 have been considered, and are persuasive. Claims 1, 7, and 13 have been amended to include the subject matter recited in previously objected to claims 19 and 20. Claims 1, 7, and 13 are allowable accordingly. Examiner agrees that Arbel does not appear to disclose the specific common factor of dollars per $100 dollars spent. This specific common factor (dollars per 100 dollars) is different than the examples provided by Arbel (e.g., dollars saved, value per dollar spent). In other words, the common factor of dollars per $100 dollars spent is not the same as nor equivalent to the common factors taught/suggested by Arbel. The difference between the claimed common factor in claims 19 and 20 and those taught/suggested by Arbel is substantial and not interchangeable, because the comparison would not be performed in the same way (e.g., because the step of converting dollars per $100 spent is required). Applicant agreed in the interview on December 16, 2020 that the claimed step of normalizing the one or more respective reward bids to a common factor being the value of the respective reward bids in dollars per $100 dollars spent is not equivalent to normalizing the reward bids to any of the common factors disclosed by the cited prior art.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Borovsky et al. (U.S. Patent No. 8,892,462, November 18, 2014) (hereinafter "Boravsky”); Arbel et al. (U.S. Patent No. 10,026,117, July 17, 2018) (hereinafter "Arbel”); Sullivan et al. (U.S. PG Pub No. 2010/0088148, April 8, 2010) (hereinafter "Sullivan”); Dessert et al. (U.S. PG Pub No. 2012/0005076 January 5, 2012) (hereinafter "Dessert”); Lafeer et al. (U.S. PG Pub No. 2015/0332246 November 19, 2015) (hereinafter "Lafeer”); Blackhurst et al. (U.S. PG Pub No. 2015/0058206, February 26, 2015); and “Can I change payment source of a pending transaction?” (published online at https://www.paypal-community.com/t5/Sending-money-Archive/Can-I-change-payment-source-of-a-pending-transaction/td-p/216106 on March 17, 2011)


Borovsky discloses a method/system where a payment account numbers are stored, transaction authorization requests from POS terminals are received, temporary transaction request is sent back to the merchant POS terminals, and wherein a customer can subsequently select an alternative/updated payment account to use for the transaction after leaving the POS (e.g., based on available awards viewed on a GUI). 
Arbel teaches receiving initial and updated reward bids from payment providers competing for a user to select their payment account for a transaction. 
Sullivan teaches transmitting each of the plurality of initial rewards bids to each of the plurality of payment authorization servers;
Dessert teaches transmitting, to the merchant POS terminal…a transaction settlement message including the preferred payment account numbers.
Lafeer teaches wherein a temporary transaction authorization message does not specify a payment account number.
Blackhurst teaches selection of a preferred payment account after a transaction has been completed and transmitting offers from payment accounts after the transaction has occurred to entice the user to select that account.
Can I change payment source of a pending transaction teaches selection of a preferred payment account after a transaction has been completed.

As per Claims 1, 7, and 13, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest "normalizing…wherein the common factor is the value of the respective rewards bids in dollars per $100 dollars spent”. Although the prior art discloses normalizing reward offerings/bids based on a common factor (e.g., a dollar equivalent value), it would not have been obvious in view of the prior art to perform the claimed bidding process while normalizing the updated reward bids to a value of the reward bids in dollars per $100 spent. Normalization to this specifically-defined common factor is the reason for non-obviousness. The claim scope does not encompass other common normalization factors.

Claim(s) 2-6, 8-12, and 14-18 depend upon claim(s) 1, 7, and 13, incorporate all the limitations of claim 1, 7, and 13, and are allowable for the same reason.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621